Case 3:18-cv-07502-EDL Document 6-3 Filed 12/13/18 Page 1 of 3




            Exhibit
              C
             Case 3:18-cv-07502-EDL Document 6-3 Filed 12/13/18 Page 2 of 3




                                                                      Jo W. Golub
                                                                      (415) 773-6691
                                                                      jgolub@keker.com



November 30, 2018



VIA ELECTRONIC MAIL

Jonathan Weed
Director of ADR Services
American Arbitration Association
1301 Atwood Avenue, Suite 211N
Johnston, RI 02919
JonathanWeed@adr.org

Re:    Lyft, Inc.


Dear Mr. Weed,

I write to follow up on James Slaughter’s October 31, 2018 email regarding the arbitration
demands filed with AAA, against Lyft, Inc., by the Keller Lenkner firm. In Mr. Slaughter’s
email, and as he discussed with you in October, Keller Lenkner has a conflict that precludes the
firm from representing any person or entity against Lyft on any driver classification issues,
including the arbitration demands filed by the Keller Lenkner with the AAA.

On November 16, 2018, Lyft filed a complaint against Warren Postman and Keller Lenkner in
the United States District Court for the Northern District of California. The complaint generally
alleges that Lyft shared confidential attorney-client communications and core work product
regarding worker classification issues with Mr. Postman pursuant to an explicit common interest
agreement. Mr. Postman and his firm Keller Lenkner are now litigating substantially related
matters against Lyft by filing the arbitration demands with the AAA alleging that Lyft
misclassified certain drivers as independent contractors rather than employees. Pursuant to
settled California law, Mr. Postman and Keller Lenkner must be disqualified from representing
any client against Lyft on classification issues. Lyft’s complaint seeks a declaration to this
effect, as well as permanent injunctive relief and damages. Lyft also filed a motion for a
preliminary injunction seeking an order precluding Mr. Postman and Keller Lenkner from
representing any client against Lyft on classification issues pending a trial on the merits of
Lyft’s tort claims. Pursuant to a stipulated schedule with Mr. Postman and Keller Lenkner, the
preliminary injunction motion will be heard in January 2019.




1312352.v1
             Case 3:18-cv-07502-EDL Document 6-3 Filed 12/13/18 Page 3 of 3
Jonathan Weed                                                           VIA ELECTRONIC MAIL
November 30, 2018
Page 2


Until the court considers Lyft's claims, it would be inappropriate to proceed with administering
the arbitration demands filed by the Keller Lenkner firm. Lyft and the driver claimants are
entitled to a fair process, untainted by conflict – a conflict that could be the basis for an appeal of
any arbitration rulings. Quite simply, the threshold matter of Keller Lenkner’s disqualification
must be decided before any claim may properly proceed.

Lyft looks forward to proceeding with these matters after the court considers Lyft’s claims. Lyft
reserves all its rights.



Very truly yours,




Jo W. Golub

JWG:srg




1312352.v1
